OPINION OF THE COURT
Per Curiam.
By order of the Court of Appeals of the District of Columbia, dated May 18, 1995, the respondent was suspended from the practice of law for a period of 30 days, effective June 18, 1995.
*296On July 12, 1995, the respondent was served with a notice pursuant to 22 NYCRR 691.3 (d), informing him of his right to impose certain enumerated defenses to the imposition of discipline in New York. The respondent submitted a verified statement in response to the notice, but did not demand a hearing.
Under the circumstances of this case, the respondent is censured for his professional misconduct.
Mangano, P. J., Bracken, Sullivan, Balletta and Copertino, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent, Bryan S. Ross, is censured for his misconduct.